 Case 3:21-cv-00009-RLY-MPB Document 1 Filed 01/15/21 Page 1 of 35 PageID #: 1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF INDIANA

TAMMY JOHNSON, individually and on                   Case No.: 3:21-cv-00009
behalf of others similarly situated,

                    Plaintiff,                       CLASS ACTION

             v.

MIDWESTERN PET FOODS, INC., an                      COMPLAINT AND JURY DEMAND
Indiana Corporation.

Defendant.


       Plaintiff Tammy Johnson (“Plaintiff” or “Plaintiff Johnson”) hereby files

 this Complaint on behalf of herself and all others similarly situated, by and through

 the undersigned attorneys, against Midwestern Pet Foods, Inc., (hereinafter,

 “Midwestern” or “Defendant”) and alleges as follows based upon personal

 knowledge as to herself and her own acts and experiences; and, as to all other

 matters, upon information and belief based upon, inter alia, investigations

 conducted by her attorneys.

                                      INTRODUCTION

       1.         This is a class action lawsuit brought by Plaintiff on behalf of herself

 and a class of purchasers of dog and cat food manufactured by Midwestern Pet

 Foods, Inc. (hereinafter, “Midwestern Pet Food” or “Products”), marketed and

 distributed by the Defendant, which contain Aflatoxin, a toxin produced by the

                                              -1-
Case 3:21-cv-00009-RLY-MPB Document 1 Filed 01/15/21 Page 2 of 35 PageID #: 2




mold variety Aspergillus flavus.

       2.      The Midwestern Pet Food includes Products branded as Pro Pac,

Splash Fat Cat, Nunn Better, Sportstrail 50, and Sportmix.

       3.      Defendant touts that it has been “making high-quality pet food &

treats” for generations. 1

       4.      Despite Defendant’s claim that its Products are high quality, when

pets ingest the Pet Food that is contaminated with Aflatoxin, it can result in serious

medical peril, including vomiting, loss of appetite, jaundice, diarrhea, colitis, liver

damage, and death. 2

       5.      According to the FDA, “As of January 11, 2021, FDA is aware of

more than 70 pets that have died and more than 80 pets that are sick after eating

Sportmix pet food.”3

       6.      Based on Midwestern’s own pre-sale representations about health

testing and quality control measures, infra, it knew or should have known about the




1
  https://midwesternpetfoods.com/.
2
  FDA ALERT: CERTAIN LOTS OF SPORTMIX PET FOOD RECALLED FOR POTENTIALLY FATAL
LEVELS OF AFLATOXIN, https://www.fda.gov/animal-veterinary/outbreaks-and-advisories/fda-
alert-certain-lots-sportmix-pet-food-recalled-potentially-fatal-levels-aflatoxin (last visited Jan.
14, 2021).
3
  FDA ALERT: CERTAIN LOTS OF SPORTMIX PET FOOD RECALLED FOR POTENTIALLY FATAL
LEVELS OF AFLATOXIN, https://www.fda.gov/animal-veterinary/outbreaks-and-advisories/fda-
alert-certain-lots-sportmix-pet-food-recalled-potentially-fatal-levels-aflatoxin
 (last visited Jan. 14, 2021). Not all of these cases have been officially confirmed as aflatoxin
poisoning through laboratory testing or veterinary record review. This count is approximate and
may not reflect the total number of pets affected.


                                                -2-
Case 3:21-cv-00009-RLY-MPB Document 1 Filed 01/15/21 Page 3 of 35 PageID #: 3




Aflatoxin contamination in the Midwestern Pet Food.

      7.     Upon information and belief, Defendant failed to disclose and/or

actively concealed the known Aflatoxin contamination in the Midwestern Pet Food

and its health risk to consumers’ pets.

      8.     As a result of Defendant’s business practices, Plaintiff’s and Class

members’ purchases of Midwestern Pet Food have caused them to suffer an

ascertainable loss of money and/or property.

      9.     Had Plaintiff and other Class members known about the Aflatoxin

contamination of Midwestern Pet Food at the time of purchase, they would not

have purchased the Midwestern Pet Food, or would have paid substantially less for

it, and would have avoided the significant out-of-pocket expenses of providing

veterinary care to their pets as a result of their purchase of Midwestern Pet Food.

      10.    As a result of the Midwestern Pet Food contamination and the

considerable monetary costs associated with attempting to treat related symptoms

in their pets, Plaintiff and Class members have suffered injury in fact, incurred

damages and have otherwise been harmed by Defendant’s conduct.

      11.    Accordingly, Plaintiff brings this action to redress Defendant’s

violations of various state and federal consumer protection statutes, and to recover

for Defendant’s breach of express and implied warranties, common law fraud and

unjust enrichment.



                                          -3-
Case 3:21-cv-00009-RLY-MPB Document 1 Filed 01/15/21 Page 4 of 35 PageID #: 4




                          JURISDICTION AND VENUE

        12.   This Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. §1332 of the Class Action Fairness Act of 2005 because: (i) there are

100 or more class members, (ii) there is an aggregate amount in controversy

exceeding $5,000,000, exclusive of interest and costs, and (iii) there is minimal

diversity because Plaintiff and Defendant are citizens of different states. This Court

has supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. §

1367.

        13.   Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391

because Defendant transacts business in this District, maintains its corporate

headquarters in this District, is subject to personal jurisdiction in this District, and

therefore is deemed to be a citizen of this District. Additionally, Defendant has

advertised in this District and has received substantial revenue and profits from its

sales of Midwestern Pet Food in this District; therefore, a substantial part of the

events and/or omissions giving rise to the claims occurred, in part, within this

District.

        14.   This Court has personal jurisdiction over Defendant because:

Defendant’s corporate headquarters is located in this District; Defendant is

registered with the Indiana Secretary of State as a for-profit corporation permitted

to operate in Indiana; Defendant conducts substantial business in the District; a



                                          -4-
Case 3:21-cv-00009-RLY-MPB Document 1 Filed 01/15/21 Page 5 of 35 PageID #: 5




substantial part of the acts and omissions complained of occurred in this District;

and Defendant has intentionally and purposefully placed Midwestern Pet Food into

the stream of commerce within Indiana and throughout the United States.

                                  THE PARTIES

Plaintiff Tammy Johnson

      15.    Plaintiff Tammy Johnson (“Plaintiff” or “Johnson”) is a citizen of the

State of Georgia, and currently resides in Eastman, Georgia.

      16.    Plaintiff owns seven dogs, of which six are adult dogs, and one is a

six-month old puppy.

      17.    For approximately two years, Johnson has purchased two types of

Midwestern Pet Foods for her animals – SPORTMiX for her adult dogs, and

SPORTMiX Puppy Small for her puppy. She has generally purchased the Products

from Tractor Supply in Eastman, Georgia.

      18.    Prior to purchasing Midwestern Pet Food products, Plaintiff reviewed

and relied upon information furnished by Defendant, which did not disclose or

mention the health risks resulting from the Aflatoxin contamination of the

Products. Plaintiff viewed this information on the Midwestern Pet Food packaging

as well as on Defendant’s website.

      19.    During the week of January 3, 2021, Plaintiff noticed health problems

arising in several of her dogs, including vomiting and diarrhea. The dogs who had



                                        -5-
Case 3:21-cv-00009-RLY-MPB Document 1 Filed 01/15/21 Page 6 of 35 PageID #: 6




gotten sick recovered on their own after several days of illness.

       20.   On January 13, 2021, Plaintiff’s puppy remained ill, so she contacted

her veterinarian’s office, Ocmulgee Veterinary Clinic in Eastman, Georgia, and

was advised that he needed treatment for colitis. Based on this advice, Plaintiff

purchased Metronidazole 250mg tablets from her veterinarian to treat her puppy’s

colitis.

       21.    Plaintiff has been advised by her veterinarian that the puppy will also

have to undergo future testing for liver damage as a result of the colitis.

       22.   After receiving this diagnosis, Plaintiff returned the product to Tractor

Supply, where she had purchased it, and bought a more expensive brand, Purina

dog food, and paid the difference out-of-pocket.

       23.   Neither the Defendant, nor any of its agents, dealers or other

representatives, informed Plaintiff of the existence of the Aflatoxin contamination

of the Products prior to purchase. Had Defendant disclosed the contamination to

Plaintiff, Plaintiff would not have purchased Midwestern Pet Food, and would

have avoided the veterinary and other costs resulting from its use.

       24.   Plaintiff has suffered an ascertainable loss as a result of Defendant’s

omissions and/or misrepresentations associated with the Aflatoxin contamination

of the Products, including, but not limited to, the out-of-pocket expenses and loss

associated with the medical and veterinary expenses resulting from the Products,



                                         -6-
Case 3:21-cv-00009-RLY-MPB Document 1 Filed 01/15/21 Page 7 of 35 PageID #: 7




and the cost of replacement dog food.

Defendant Midwestern Pet Foods, Inc.

       25.    Defendant Midwestern Pet Foods, Inc., is a domestic for-profit

corporation registered to do business in Indiana with its principal place of business

located at 9634 Hedden Road, Evansville, Indiana, 47725, USA.4

       26.    Defendant designs, manufactures, distributes, sells and warrants pet

foods, including Products branded as Pro Pac; Splash Fat Cat; Nunn Better;

Sportstrail 50; and SPORTMiX.

       27.    Upon information and belief, Defendant develops the Products’

directions, marketing materials, ingredient composition, safety guides, and other

accompanying product information for Midwestern Pet Food.

       28.    Defendant engages in continuous and substantial business throughout

the United States, including in Indiana.

                            FACTUAL ALLEGATIONS

A.     The Aflatoxin Contamination in Midwestern Pet Food

       29.    Midwestern Pet Foods, Inc. has been in business since 1926. 5 It sells

numerous lines of pet food including SPORTMiX and other brands.



4
  Public Business Search, INDIANA SECRETARY OF STATE,
https://bsd.sos.in.gov/PublicBusinessSearch/BusinessFilings (search term: “Midwestern Pet
Foods”) (last visited Jan. 14, 2020).
5
  MIDWESTERN PET FOODS – ABOUT US, https://midwesternpetfoods.com/#about-us (last visited
Jan. 14, 2021).


                                           -7-
Case 3:21-cv-00009-RLY-MPB Document 1 Filed 01/15/21 Page 8 of 35 PageID #: 8




       30.      Defendant touts that it creates its “own nutritious dry recipes and

treats and prepare[s its] foods in . . . 4 family-owned kitchens.”6

       31.      In December 2020, the Food and Drug Administration (“FDA”)

reported that certain Midwestern Pet Food products produced in Defendant’s

Oklahoma production facility were contaminated with Aflatoxin.7

       32.      Aflatoxin is a mold-borne toxin which can contaminate grains, nuts,

and corn when they are inappropriately stored in conditions which facilitate fungal

growth.8 Aflatoxin is a formidable toxin and carcinogen which poses severe health

risks to humans and animals. 9

       33.      On December 30, 2020, Defendant issued a recall for many products

in the Sportmix line, including certain lots of:

             a. Sportmix Energy Plus (50 lb. and 44 lb. bags)

             b. Sportmix Premium High Energy (50 lb. and 44 lb. bags)

             c. Sportmix Original Cat (31 lb. and 15 lb. bags)10



6
  https://midwesternpetfoods.com/.
7
  FDA ALERT: CERTAIN LOTS OF SPORTMIXPET FOOD RECALLED FOR POTENTIALLY FATAL
LEVELS OF AFLATOXIN, https://www.fda.gov/animal-veterinary/outbreaks-and-advisories/fda-
alert-certain-lots-sportmix-pet-food-recalled-potentially-fatal-levels-aflatoxin (last visited Jan.
14, 2021).
8
  C.D. WILLIAMS & H. JAESHKE, FUNGAL HEPATOXINS (2011).
9
  C.D. WILLIAMS & H. JAESHKE, FUNGAL HEPATOXINS (2011).
10
   “Company Announcement: Midwestern Pet Foods Voluntarily Recalls Pet Food Recall for
Aflatoxin Health Risk” (Dec. 30, 2020), attached as Exhibit A; see also, FDA ALERT: CERTAIN
LOTS OF SPORTMIX PET FOOD RECALLED FOR POTENTIALLY FATAL LEVELS OF AFLATOXIN,
https://www.fda.gov/animal-veterinary/outbreaks-and-advisories/fda-alert-certain-lots-sportmix-
pet-food-recalled-potentially-fatal-levels-aflatoxin (last visited Jan. 14, 2021).


                                               -8-
Case 3:21-cv-00009-RLY-MPB Document 1 Filed 01/15/21 Page 9 of 35 PageID #: 9




       34.      On January 11, 2021, Defendant expanded this recall to include

certain lots of:

             a. Pro Pac Adult Mini Chunk

             b. Pro Pac Performance Puppy

             c. Splash Fat Cat 32%

             d. Nunn Better Maintenance

             e. Sportstrail 50

             f. Sportmix Maintenance

             g. Sportmix High Protein

             h. Sportmix Stamina

             i. Sportmix Bite Size

             j. Sportmix High Energy

             k. Sportmix Premium Puppy 11

       35.      As a result of the Aflatoxin contamination of Midwestern Pet Foods,

the Products are unreasonably dangerous and unsuited for the ordinary and

intended purpose of providing nutrition to pets.




11
  “Company Announcement: Midwestern Pet Foods Voluntarily Expands Recall of Pet Food for
Aflatoxin Health Risk” (Jan. 11, 2021), attached as Exhibit B; see also, FDA ALERT: CERTAIN
LOTS OF SPORTMIX PET FOOD RECALLED FOR POTENTIALLY FATAL LEVELS OF AFLATOXIN,
https://www.fda.gov/animal-veterinary/outbreaks-and-advisories/fda-alert-certain-lots-sportmix-
pet-food-recalled-potentially-fatal-levels-aflatoxin (last visited Jan. 14, 2021).


                                             -9-
Case 3:21-cv-00009-RLY-MPB Document 1 Filed 01/15/21 Page 10 of 35 PageID #: 10




 B.    Defendant’s Knowledge of the Contaminated Products

       36.      At all times relevant to this Complaint, including prior to recalling the

 Product and selling it to Plaintiff and Class Members, Defendant was or should

 have been aware of the problems with the Midwestern Pet Food.

       37.      As a seasoned manufacturer with almost a century of experience in

 making pet foods, Defendant analyzes the nutritional content of its products, and

 conducts testing, including health and nutrition testing, on all of its products.

       38.      Defendant touts the nutrition and safeguards of its Products in

 statements such as:

             a. “Midwestern Pet Foods has quality control personnel and laboratories

                at each plant to test incoming ingredients and finished products. This

                ranges from managing guarantees, to testing things like degree of

                cook and microbial confirmation for release. All of our plants are

                FSMA-ready and follow the GMP regulations as put out through

                FSMA and the FDA. Additionally, all of our safety technicians follow

                all OSHA and state regulations.”

             b. “All SPORTMIX foods are designed to provide complete and

                balanced nutrition and meet Association of American Feed Control

                Officials (AAFCO) requirements.”

             c. “When introducing a new product, Association of American Feed



                                           - 10 -
Case 3:21-cv-00009-RLY-MPB Document 1 Filed 01/15/21 Page 11 of 35 PageID #: 11




                    Control Officials (AAFCO) feeding trials are completed at a farm

                    with an in-home atmosphere that is non-invasive, non-lethal and cage-

                    free.”12

            39.     Through these quality control measures, Defendant knew or should

 have known that the Midwestern Pet Food at issue was unsafe for pet consumption.

            40.     Plaintiff and Class members were without access to the information

 concealed by Defendant as described herein, and therefore reasonably relied on

 Defendant’s representations and warranties regarding the quality, nutrition, and

 safety of Midwestern Pet Food. Had Plaintiff and Class members known of the

 contamination and the potential harm posed by Midwestern Pet Food, they would

 have taken steps to avoid that harm and/or not have purchased the Products at all.

            41.     Despite Defendant’s knowledge of the Aflatoxin contamination of

 Midwestern Pet Food, it failed to either notify Plaintiff and Class members of the

 nature and extent of the problems with the Product or to provide an adequate

 remedy.

                                     CLASS ACTION ALLEGATIONS

            42.     Plaintiff brings this action on her own behalf, and on behalf of the

 following Class pursuant to FED. R. CIV. P. 23(a), 23(b)(2), and/or 23(b)(3).

 Specifically, the Class consists of the following:


 12
      SPORTMIX – FAQ, https://www.sportmix.com/faq/ (last visited Jan. 14, 2021)


                                                       - 11 -
Case 3:21-cv-00009-RLY-MPB Document 1 Filed 01/15/21 Page 12 of 35 PageID #: 12




       Nationwide Class:

       All persons or entities in the United States who purchased Midwestern Pet
       Foods that were subject to Defendant’s December 30, 2020 and/or January
       11, 2021 recalls.

 and/or, in the alternative,

       Georgia Class:

       All persons or entities in Georgia who purchased Midwestern Pet Foods that
       were subject to Defendant’s December 30, 2020 and/or January 11, 2021
       recalls.

 and/or, in the alternative,

       Indiana Class:

       All persons or entities in Indiana who purchased Midwestern Pet Foods that
       were subject to Defendant’s December 30, 2020 and/or January 11, 2021
       recalls.

       43.    Together, the Nationwide Class, the Georgia Class, and the Indiana

 Class will be referred to collectively as the “Class.” Excluded from the Class are

 Defendant, its affiliates, employees, officers and directors, persons or entities that

 purchased Midwestern Pet Food for resale, and the Judge(s) assigned to this case.

 Plaintiff reserves the right to modify, change or expand the Class definition.

       44.    Numerosity: Upon information and belief, the Class is so numerous

 that joinder of all members is impracticable. While the exact number and identities

 of individual members of the Class are unknown at this time, such information

 being in the sole possession of Defendant and obtainable by Plaintiff only through



                                          - 12 -
Case 3:21-cv-00009-RLY-MPB Document 1 Filed 01/15/21 Page 13 of 35 PageID #: 13




 the discovery process, Plaintiff believes that hundreds or thousands of

 contaminated Products have been sold in each of the states that are the subject of

 the Class.

       45.      Existence and Predominance of Common Questions of Fact and Law:

 Common questions of law and fact exist as to all members of the Class. These

 questions predominate over the questions affecting individual Class members.

 These common legal and factual questions include, but are not limited to:

             a. whether the Midwestern Pet Food purchased by Plaintiff and Class is

                or was affected by Aflatoxin contamination;

             b. whether Defendant knowingly failed to disclose the existence and

                cause of the Aflatoxin contamination on Midwestern Pet Food and its

                adverse medical effects on pets;

             c. whether Defendant’s conduct violates the Georgia Fair Business

                Practices Act, Ga. Code Ann. §§ 10-1-390, et seq;

             d. whether Defendant’s conduct violates the Georgia Uniform Deceptive

                Trade Practices Act, Ga. Code Ann. §§ 10-1-370, et seq.;

             e. whether Defendant’s conduct violates the Indiana Deceptive

                Consumer Sales Act, Ind. Code §§ 24-5-0.5-1, et seq.;

             f. whether Defendant is strictly liable for the state statutory violations;

             g. whether Defendant’s conduct constitutes negligence;



                                            - 13 -
Case 3:21-cv-00009-RLY-MPB Document 1 Filed 01/15/21 Page 14 of 35 PageID #: 14




             h. whether Defendant’s conduct constitutes a breach of express

                warranty;

             i. whether Defendant’s conduct constitutes a breach of implied

                warranty;

             j. whether Defendant’s conduct constitutes common law fraud;

             k. whether Defendant’s conduct constitutes unjust enrichment; and

             l. whether Plaintiff and Class members are entitled to monetary

                damages and/or other remedies and, if so, the nature of any such

                relief.

       46.      Typicality: All of Plaintiff’s claims are typical of the claims of the

 Class since Plaintiff purchased contaminated Midwestern Pet Food, as did each

 member of the Class. Furthermore, Plaintiff and all members of the Class sustained

 monetary and economic injuries including, but not limited to, ascertainable loss

 arising out of Defendant’s wrongful conduct. Plaintiff is advancing the same

 claims and legal theories on behalf of herself and all absent Class members.

       47.      Adequacy: Plaintiff is an adequate representative because her interests

 do not conflict with the interests of the Class that she seeks to represent, she has

 retained counsel competent and highly experienced in complex class action

 litigation, and she intends to prosecute this action vigorously. The interests of the

 Class will be fairly and adequately protected by Plaintiff and her counsel.



                                           - 14 -
Case 3:21-cv-00009-RLY-MPB Document 1 Filed 01/15/21 Page 15 of 35 PageID #: 15




       48.    Superiority: A class action is superior to all other available means of

 fair and efficient adjudication of the claims of Plaintiff and members of the Class.

 The injury suffered by each individual Class member is relatively small in

 comparison to the burden and expense of individual prosecution of the complex

 and extensive litigation necessitated by Defendant’s conduct. It would be virtually

 impossible for members of the Class to individually and effectively redress the

 wrongs done to them. Even if the members of the Class could afford such

 individual litigation, the court system could not. Individualized litigation presents a

 potential for inconsistent or contradictory judgments. Individualized litigation also

 increases the delay and expense to all parties, and to the court system, presented by

 the complex legal and factual issues of the case. By contrast, the class action

 device presents far fewer management difficulties, and provides the benefits of

 single adjudication, economy of scale, and comprehensive supervision by a single

 court. Upon information and belief, members of the Class can be readily identified

 and notified based on, inter alia, Defendant’s sale information and records, and

 FDA complaints and communications.

       49.     Defendant has acted, and refused to act, on grounds generally

 applicable to the Class, thereby making appropriate final equitable relief with

 respect to the Class as a whole.




                                          - 15 -
Case 3:21-cv-00009-RLY-MPB Document 1 Filed 01/15/21 Page 16 of 35 PageID #: 16




                             VIOLATIONS ALLEGED

                             COUNT I
      VIOLATIONS OF GEORGIA FAIR BUSINESS PRACTICES ACT
                 (Ga. Code Ann. §§ 10-1-390, et seq.)
               (Brought on Behalf of the Georgia Class)

       50.    Plaintiff incorporates by reference all allegations of the preceding

 paragraphs as though fully set forth herein.

       51.    Defendant is a “person” as defined by the Georgia Fair Business

 Practices Act (“Georgia FBPA”). Ga. Code Ann. § 10-1-392(a)(24).

       52.    Plaintiff and Class Members are “consumers” within the meaning of

 the Georgia FBPA. Ga. Code Ann. § 10-1-392(a)(6).

       53.    The purchase of Midwestern Pet Food by Plaintiff and Class Members

 constituted “consumer transactions” as defined by the Georgia FBPA. Ga. Code

 Ann. § 10-1-392(a)(10).

       54.    The Georgia FBPA declares “[u]nfair or deceptive acts or practices in

 the conduct of consumer transactions and consumer acts or practices in trade or

 commerce” to be unlawful, Ga. Code Ann. § 10-1-393(a), including but not limited

 to “representing that goods or services have sponsorship, approval, characteristics,

 ingredients, uses, or benefits that they do not have,” “[r]epresenting that goods or

 services are of a particular standard, quality, or grade … if they are of another,”

 and “[a]dvertising goods or services with intent not to sell them as advertised,” id.

 §§ 10-1-393(b)(5), (7) & (9).

                                         - 16 -
Case 3:21-cv-00009-RLY-MPB Document 1 Filed 01/15/21 Page 17 of 35 PageID #: 17




       55.      Defendant represents on its website that it thoroughly tests its

 products to ensure consumer satisfaction including in statements such as:

             a. “Midwestern Pet Foods has quality control personnel and laboratories

                at each plant to test incoming ingredients and finished products. This

                ranges from managing guarantees, to testing things like degree of

                cook and microbial confirmation for release. All of our plants are

                FSMA-ready and follow the GMP regulations as put out through

                FSMA and the FDA. Additionally, all of our safety technicians follow

                all OSHA and state regulations.”

             b. “All SPORTMIX foods are designed to provide complete and

                balanced nutrition and meet Association of American Feed Control

                Officials (AAFCO) requirements.”

             c. “When introducing a new product, Association of American Feed

                Control Officials (AAFCO) feeding trials are completed at a farm

                with an in-home atmosphere that is non-invasive, non-lethal and cage-

                free.”

       56.      By failing to disclose the Aflatoxin contamination of the Product to

 Plaintiff and Class Members, Defendant violated the Georgia FBPA because

 Defendant represented that Midwestern Pet Food had characteristics and benefits

 that it does not have, and represented that the Products were of a particular



                                           - 17 -
Case 3:21-cv-00009-RLY-MPB Document 1 Filed 01/15/21 Page 18 of 35 PageID #: 18




 standard, quality, or grade (i.e., nutritious, balanced, etc.) when they were of

 another. See Ga. Code Ann. §§ 10-1-393(b)(5) & (7).

       57.      Defendant advertised the Products as nutritious and of a good quality,

 with the intent not to sell them as advertised, in violation of § 10-1-393(b)(9).

       58.      Defendant’s unfair and deceptive acts or practices occurred repeatedly

 in Midwestern’s course of trade or business, were material, were capable of

 deceiving a substantial portion of the purchasing public, and as a result, caused

 economic harm to owners and purchasers of Midwestern Pet Food.

       59.      Through its product testing, Defendant knew or should have known

 about the defective nature of the Midwestern Pet Food.

       60.      Defendant was under a duty to Plaintiff and Class Members to

 disclose the defective nature of the Product, because:

             a. Defendant was in a superior position to know the true state of facts

                about Midwestern Pet Food.

             b. Plaintiff and Class Members could not reasonably have been expected

                to learn or discover that the Midwestern Pet Food was contaminated

                until it actually caused adverse health effects in their pets; and

             c. Defendant knew that Plaintiff and Class Members could not

                reasonably have been expected to learn or discover that the




                                            - 18 -
Case 3:21-cv-00009-RLY-MPB Document 1 Filed 01/15/21 Page 19 of 35 PageID #: 19




              Midwestern Pet Food was contaminated until it actually caused

              adverse health effects in their pets.

       61.    Defendant knew or should have known that its conduct violated the

 Georgia FBPA.

       62.    In failing to disclose the defective nature of Midwestern Pet Food,

 Defendant knowingly and intentionally concealed material facts and breached its

 duty not to do so.

       63.    The facts Defendant concealed from Plaintiff and Class Members are

 material in that a reasonable consumer would have considered them to be

 important in deciding whether to purchase the Product. Moreover, a reasonable

 consumer would consider the contamination to be an undesirable quality, as

 Plaintiff and Class Members did. Had Plaintiff and Class Members known about

 the contamination, they would not have purchased the Product.

       64.    Plaintiff and Class Members, like all objectively reasonable

 consumers, did not expect their pet food purchase to be contaminated. It is a

 reasonable and objective consumer expectation for consumers to expect pet food

 not to poison their pets.

       65.    As a result of Defendant’s misconduct, Plaintiff and Class Members

 have been harmed and suffered actual damages including veterinary bills, medical




                                          - 19 -
Case 3:21-cv-00009-RLY-MPB Document 1 Filed 01/15/21 Page 20 of 35 PageID #: 20




 expenses, replacement pet food, and emotional anguish resulting from death or

 illness of a cherished pet.

       66.    As a direct and proximate result of Defendant’s unfair or deceptive

 acts or practices, Plaintiff and Class Members suffered and will continue to suffer

 actual damages in that they have experienced and may continue to experience

 ongoing medical expenses, and emotional anguish, due to damage to their pets’

 health.

       67.    Defendant’s violations present a continuing risk to Plaintiff and to the

 general public. Defendant’s unlawful acts and practices complained of herein

 affect the public interest.

       68.    Thus, pursuant to Ga. Code Ann. § 10-1-399, Plaintiff seeks, in

 addition to equitable relief, actual and statutory damages, attorneys’ fees and

 expenses, treble damages, and punitive damages as permitted under the Georgia

 FBPA and applicable law.

                               COUNT II
                    VIOLATIONS OF THE GEORGIA
              UNIFORM DECEPTIVE TRADE PRACTICES ACT
                    (Ga. Code Ann. §§ 10-1-370, et seq.)
                     (On Behalf of the Georgia Class)

       69.     Plaintiff incorporates by reference all allegations of the preceding

 paragraphs as though fully set forth herein.

       70.    Plaintiff brings this claim on behalf of herself and the Georgia Class.



                                         - 20 -
Case 3:21-cv-00009-RLY-MPB Document 1 Filed 01/15/21 Page 21 of 35 PageID #: 21




        71.   Defendant, Plaintiff, and Class members are “persons” within the

 meaning of Georgia’s Uniform Deceptive Trade Practices Act (“Georgia

 UDTPA”). Ga. Code Ann. § 10-1-371(5).

        72.   The Georgia UDTPA prohibits “deceptive trade practices” which

 include the “misrepresentation of standard, quality, or grade of goods and

 services,” “engaging in any other conduct which similar creates a likelihood of

 confusion or misunderstanding,” and “representing that goods or services have

 sponsorship, approval, characteristics, ingredients, uses, or benefits that they do not

 have,” and “[a]dvertising goods or services with intent not to sell them as

 advertised.” Ga. Code Ann. § 10-1-372.

        73.   By failing to disclose the defective nature of the Product to Plaintiff

 and Class Members, Defendant engaged in deceptive trade practices in violation of

 the Georgia UDTPA, because Defendant represented that the Class Vehicles had

 characteristics and benefits that they do not have, and represented that the Class

 Vehicles were of a particular standard, quality, or grade (i.e. nutritious and high-

 quality, etc.) when they were of another. See Ga. Code Ann. §§ 10-1- 372(5), (7),

 (9).

        74.   Defendant advertised Midwestern Pet Food as nutritious and of high

 quality, with the intent not to sell the Products as advertised, in violation of Ga.

 Code Ann. § 10-1-372(12). Defendant’s unfair and deceptive acts or practices



                                          - 21 -
Case 3:21-cv-00009-RLY-MPB Document 1 Filed 01/15/21 Page 22 of 35 PageID #: 22




 occurred repeatedly in Defendant’s course of trade or business, were material, were

 capable of deceiving a substantial portion of the purchasing public, and as a result,

 caused economic harm on owners and purchasers of Midwestern Pet Food.

       75.      Through Defendant’s product testing, it knew or should have known

 about the defective nature of Midwestern Pet Food.

       76.      Defendant was under a duty to Plaintiff and Class Members to

 disclose the defective nature of the Product, because:

             a. Defendant was in a superior position to know the true state of facts

                about Midwestern Pet Food.

             b. Plaintiff and Class members could not reasonably have been expected

                to learn or discover that Midwestern Pet Food was contaminated until

                it actually caused adverse health effects in their pets; and

             c. Defendant knew that Plaintiff and Class members could not

                reasonably have been expected to learn or discover that Midwestern

                Pet Food was contaminated until it actually caused adverse health

                effects in their pets.

       77.      Thus, Defendant knew or should have known that its conduct violated

 the Georgia UDTPA.




                                           - 22 -
Case 3:21-cv-00009-RLY-MPB Document 1 Filed 01/15/21 Page 23 of 35 PageID #: 23




          78.   In failing to disclose the defective nature of the Product, Defendant

 knowingly and intentionally concealed material facts and breached its duty not to

 do so.

          79.   The facts Defendant concealed from Plaintiff and Class Members are

 material in that a reasonable consumer would have considered them to be

 important in deciding whether to purchase the Product. Moreover, a reasonable

 consumer would consider the contamination to be an undesirable quality, as

 Plaintiff and Class Members did. Had Plaintiff and Class Members known that

 about the contamination, they would not have purchased the Product.

          80.   Plaintiff and Class Members, like all objectively reasonable

 consumers, did not expect their pet food purchase to be contaminated. It is a

 reasonable and objective consumer expectation for consumers to expect pet food

 not to harm their pets.

          81.   As a result of Defendant’s misconduct, Plaintiff and Class members

 have been harmed and suffered actual damages including veterinary bills, medical

 expenses, replacement pet food, and the loss of pets for which they had paid.

          82.   As a direct and proximate result of Defendant’s unfair or deceptive

 acts or practices, Plaintiff and Class members suffered and will continue to suffer

 actual damages in that they have experienced and may continue to experience

 ongoing medical expenses, and the loss of pets for which they had paid.



                                           - 23 -
Case 3:21-cv-00009-RLY-MPB Document 1 Filed 01/15/21 Page 24 of 35 PageID #: 24




       83.    The violations of UDTPA by Defendant present a continuing risk to

 Plaintiff, Class members, and to the general public. Defendant’s unlawful acts and

 practices complained of herein affect the public interest.

       84.    Plaintiff seeks an order enjoining Defendant’s unfair, unlawful, and/or

 deceptive practices, attorneys’ fees, and any other just and proper relief available

 under the Georgia UDTPA and applicable law.

                           COUNT III
  VIOLATION OF THE INDIANA DECEPTIVE CONSUMER SALES ACT
                  (Ind. Code §§ 24-5-0.5-1, et seq.)
              (Brought on Behalf of the Indiana Class)

       85.    Plaintiff incorporates by reference all allegations of the preceding

 paragraphs as though fully set forth herein.

       86.    The Indiana Deceptive Consumer Sales Act, Indiana Code §§ 24-5-

 0.5-1, et seq. prohibits unfair and deceptive acts, omissions or practices in

 connection with consumer transactions acts, including, inter alia, the following,

 whether made orally, in writing, or by electronic communication:

       (b) (1) That such subject of a consumer transaction has . . .
       performance, characteristics, accessories, uses, or benefits it does not
       have which the supplier knows or should reasonably know it does not
       have.
       (2) That such subject of a consumer transaction is of a particular
       standard, quality, . . . if it is not and if the supplier knows or should
       reasonably know that it is not.
       ...
       (11) That the consumer will be able to purchase the subject of the
       consumer transaction as advertised by the supplier, if the supplier
       does not intend to sell it.

                                         - 24 -
Case 3:21-cv-00009-RLY-MPB Document 1 Filed 01/15/21 Page 25 of 35 PageID #: 25




          Ind. Code § 24-5-0.5-3.

          87.      The sale and distribution of Midwestern Pet Food to members of the

 Indiana Class constitutes “consumer transactions” as defined by the Indiana

 Deceptive Consumer Sales Act, Indiana Code § 24-5-0.5-2.

          88.      Defendant engaged in unlawful conduct in violation of the Indiana

 Deceptive Consumer Sales Act by making knowing and intentional omissions.

 Defendant knowingly failed to disclose the Aflatoxin contamination of Midwestern

 Pet Food in order to secure the sale of the Products, and to offer them at a premium

 price.

          89.      Defendant represents on its website that it thoroughly tests its

 products to ensure consumer satisfaction including in statements such as:

                a. “Midwestern Pet Foods has quality control personnel and laboratories

                   at each plant to test incoming ingredients and finished products. This

                   ranges from managing guarantees, to testing things like degree of

                   cook and microbial confirmation for release. All of our plants are

                   FSMA-ready and follow the GMP regulations as put out through

                   FSMA and the FDA. Additionally, all of our safety technicians follow

                   all OSHA and state regulations.”

                b. “All SPORTMIX foods are designed to provide complete and

                   balanced nutrition and meet Association of American Feed Control

                                              - 25 -
Case 3:21-cv-00009-RLY-MPB Document 1 Filed 01/15/21 Page 26 of 35 PageID #: 26




                    Officials (AAFCO) requirements.”

                  c. “When introducing a new product, Association of American Feed

                    Control Officials (AAFCO) feeding trials are completed at a farm

                    with an in-home atmosphere that is non-invasive, non-lethal and cage-

                    free.”13

            90.     These statements are false and misleading because Defendant sold

 Midwestern Pet Food despite Aflatoxin contamination.

            91.     Defendant did not fully and truthfully disclose to its customers the

 true nature of the inherent defect in Midwestern Pet Food which was not readily

 discoverable until after purchase. As a result, Indiana Class members were

 fraudulently induced to purchase Midwestern Pet Food that had been contaminated

 by Aflatoxin along with all of the resultant actual and potential problems. These

 facts that Defendant concealed were solely within its possession.

            92.     Defendant intended that Indiana Class members rely on the acts of

 concealment and omissions, so that they would purchase the Product.

            93.     The Indiana Class actually relied on Defendant’s misrepresentations

 and omissions alleged herein which caused the Indiana Class to purchase the

 Products. Defendant’s conduct caused Indiana Class members to suffer an




 13
      SPORTMIX – FAQ, https://www.sportmix.com/faq/ (last visited Jan. 14, 2021).


                                                       - 26 -
Case 3:21-cv-00009-RLY-MPB Document 1 Filed 01/15/21 Page 27 of 35 PageID #: 27




 ascertainable loss. In addition to direct monetary losses, Indiana Class members

 have suffered an ascertainable loss by receiving less than what was promised.

       94.    A causal relationship exists between Defendant’s unlawful conduct

 and the ascertainable losses suffered by the Indiana Class. Had the Aflatoxin

 contamination of the Products been disclosed, consumers would not have

 purchased Midwestern Pet Food.

       95.    The Indiana Class did not receive the benefit of their bargain as a

 result of Defendant’s conduct.

       96.    Defendant’s unlawful acts, omissions or practices complained of

 herein affect the public interest. As a direct and proximate result of Defendant’s

 violations of the Indiana Deceptive Consumer Sales Act, the members of the

 Indiana Class have suffered injury-in-fact and/or actual damage.

       97.    By engaging in the acts, omissions or practices discussed above,

 including, but not limited to, the sale and distribution of the contaminated Product,

 Defendant has violated Ind. Code § 24-5-0.5-3.

       98.    Pursuant to Ind. Code § 24-5-0.5-4, the Indiana Class seeks actual

 damages, treble damages, attorneys’ fees, and any other just and proper relief as

 provided under the Indiana Deceptive Consumer Sales Act.




                                         - 27 -
Case 3:21-cv-00009-RLY-MPB Document 1 Filed 01/15/21 Page 28 of 35 PageID #: 28




                                  COUNT IV
                            STRICT LIABILITY
 (Brought on Behalf of the Nationwide Class, or Alternatively, On Behalf of the
                         Georgia and/or Indiana Class)

       99.    Plaintiff incorporates by reference all allegations of the preceding

 paragraphs as though fully set forth herein.

       100. Plaintiff and the Class incorporate by reference the preceding and

 subsequent paragraphs as if fully set forth herein.

       101. Defendant is engaged in the business of designing, manufacturing,

 maintaining, inspecting, testing, marketing, packaging, labeling, selling and/or

 distributing pet food.

       102. Defendant designed, manufactured, inspected, tested, marketed,

 packaged, labeled, sold and/or distributed Midwestern Pet Food product to Plaintiff

 and Class Members.

       103. At the time the Products left the possession, custody and control of

 Defendant, Defendant knew or had reason to know of the use and purpose for

 which Midwestern Pet Food was intended.

       104. At the time the Products left the possession, custody and control of

 Defendant, Defendant knew or had reason to know that selling, supplying and/or

 distributing defective Midwestern Pet Food would cause the Product to become

 inherently dangerous for users thereof, including Plaintiff and Class members, and



                                         - 28 -
Case 3:21-cv-00009-RLY-MPB Document 1 Filed 01/15/21 Page 29 of 35 PageID #: 29




 thus Defendant owed a duty of care and skill in the design, manufacture,

 inspection, testing, marketing, packaging, labeling, selling, and/or distribution of

 Midwestern Pet Food, and to further exercise ordinary and reasonable care to

 ascertain that the Products were reasonably fit, suitable and safe for their intended

 and reasonably foreseeable purposes.

       105. At the time the Products left the possession, custody and control of

 Defendant, Defendant had a duty to exercise reasonable care in issuing adequate

 and sufficient instructions and warnings regarding the proper use of Midwestern

 Pet Food, along with the hazards posed by defects within the Products.

       106. At the time the Product left the possession, custody and control of the

 Defendant, Midwestern Pet Food was in an unreasonably dangerous and defective

 condition and was unfit, unsuitable and unsafe for its intended purposes.

       107. Defendant failed to inform Plaintiff and Class members regarding

 Midwestern Pet Food’s Aflatoxin contamination.

       108. As a direct, proximate and foreseeable result of the aforesaid

 negligent, careless, willful, wanton, malicious, grossly negligent and/or reckless

 acts and/or omissions of Defendant, acting by and through its agents, servants

 and/or employees in the course and scope of their employment, contaminated

 Midwestern Pet Food was purchased and used by Plaintiff and Class members,

 causing foreseeable harm to their pets.



                                           - 29 -
Case 3:21-cv-00009-RLY-MPB Document 1 Filed 01/15/21 Page 30 of 35 PageID #: 30




                                  COUNT V
                                NEGLIGENCE
 (Brought on Behalf of the Nationwide Class, or Alternatively, On Behalf of the
                         Georgia and/or Indiana Class)

       109. Plaintiff incorporates by reference all allegations of the preceding

 paragraphs as though fully set forth herein.

       110. Defendant owed Plaintiff and Class members a duty to provide safe

 and nutritious food for their pets.

       111. Defendant acted with a lack of care towards Plaintiff and Class

 members through its acts and omissions, including: maintaining, inspecting,

 testing, marketing, packaging, labeling, selling and/or distributing pet food that

 was unsafe.

       112. By failing to exercise ordinary care through its acts and omissions,

 Defendant caused harm to Plaintiff and Class members.

       113. Because of Defendant’s breach of its duty of care, Defendant

 foreseeably caused harm to Plaintiff and Class members.

                                  COUNT VI
                   BREACH OF EXPRESS WARRANTY
 (Brought on Behalf of the Nationwide Class, or Alternatively, On Behalf of the
                         Georgia and/or Indiana Class)

       114. Plaintiff incorporates by reference all allegations of the preceding

 paragraphs as though fully set forth herein.




                                         - 30 -
Case 3:21-cv-00009-RLY-MPB Document 1 Filed 01/15/21 Page 31 of 35 PageID #: 31




            115. Defendant warrants its products as “100% guaranteed for taste and

 nutrition.”14

            116. Defendant breached this express warranty by selling to Plaintiff and

 Class members Midwestern Pet Food known to suffer from the Aflatoxin

 contamination so that it was not nutritious, not of high quality, and which was

 unsuited for its ordinary and intended purpose, while refusing to cover the cost of

 medical and veterinary bills resulting from the contamination.

            117. As a result of Defendant’s actions, Plaintiff and Class members have

 suffered economic damages including but not limited to veterinary bills, other

 medical expenses, and replacement pet food.

            118. Plaintiff and Class members have complied with all obligations under

 the warranty, or otherwise have been excused from performance of said obligations

 as a result of Defendant’s conduct described herein.

                                 COUNT VIII
                   BREACH OF IMPLIED WARRANTY
 (Brought on Behalf of the Nationwide Class, or Alternatively, On Behalf of the
                         Georgia and/or Indiana Class)

            119. Plaintiff incorporates by reference all allegations of the preceding

 paragraphs as though fully set forth herein.

            120. A warranty that Midwestern Pet Food was in merchantable condition


 14
      SPORTMIX – FAQ, https://www.sportmixcom/faq/ (last visited Jan. 14, 2021)



                                                      - 31 -
Case 3:21-cv-00009-RLY-MPB Document 1 Filed 01/15/21 Page 32 of 35 PageID #: 32




 is implied by law.

       121. The Products, when sold and at all times thereafter, were not in

 merchantable condition and are not fit for the ordinary purpose for which pet food

 is used. Specifically, Midwestern Pet Food is inherently defective in that it is

 contaminated with a potent fungal toxin and thus cannot safely be fed to pets.

       122. As a direct and proximate result of Defendant’s breaches of the

 implied warranty of merchantability, Plaintiff and the other Class members have

 been damaged in an amount to be proven at trial.

                                  COUNT IX
                           COMMON LAW FRAUD
 (Brought on Behalf of the Nationwide Class, or Alternatively, On Behalf of the
                         Georgia and/or Indiana Class)

       123. Plaintiff incorporates by reference all allegations of the preceding

 paragraphs as though fully set forth herein.

       124. Defendant made material omissions concerning a presently existing or

 past fact. For example, Defendant did not fully and truthfully disclose to its

 customers that Midwestern Pet Food had been contaminated by Aflatoxin, which

 was not readily discoverable by Plaintiff and Class members until after Midwestern

 Pet Food was purchased and ingested by their pets. As a result, Plaintiff and the

 other Class members were fraudulently induced to purchase Midwestern Pet Food

 with the contamination and all of the resultant problems.

       125. These omissions were made by Defendant with knowledge of their

                                         - 32 -
Case 3:21-cv-00009-RLY-MPB Document 1 Filed 01/15/21 Page 33 of 35 PageID #: 33




 falsity, and with the intent that Plaintiff and Class members rely upon them.

       126. Plaintiff and Class members reasonably relied on these omissions, and

 suffered damages as a result.

                                  COUNT X
                           UNJUST ENRICHMENT
     (On Behalf of the Nationwide Class, or Alternatively, On Behalf of the
                        Georgia and/or Indiana Class)

       127. Plaintiff incorporates by reference all allegations of the preceding

 paragraphs as though fully set forth herein.

       128. Plaintiff and members of the Class conferred a benefit on the

 Defendant.

       129. Defendant had knowledge that this benefit was conferred upon it.

       130. Defendant has been and continues to be unjustly enriched at the

 expense of Plaintiff, and its retention of this benefit under the circumstances would

 be inequitable.

                               PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of herself and members of the Class,

 respectfully requests that this Court:

       A.      determine that the claims alleged herein may be maintained as a class

              action under Rule 23 of the Federal Rules of Civil Procedure, and

              issue an order certifying the Class as defined above;

       B.     appoint Plaintiff as the representative of the Class and her counsel as

                                          - 33 -
Case 3:21-cv-00009-RLY-MPB Document 1 Filed 01/15/21 Page 34 of 35 PageID #: 34




             Class Counsel;

       C.    award all actual, general, special, incidental, statutory, punitive, and

             consequential damages to which Plaintiff and Class members are

             entitled;

       D.    award pre-judgment and post-judgment interest on such monetary

             relief;

       E.    grant appropriate injunctive and/or declaratory relief;

       F.    award reasonable attorney’s fees and costs; and

       G.    grant such further relief that this Court deems appropriate.

                                   JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

 DATED: January 15, 2021                   Respectfully Submitted,


                                           /s/ Scott D. Gilchrist
                                           Scott D. Gilchrist
                                           COHEN & MALAD, LLP
                                           One Indiana Square, Suite 1400
                                           Indianapolis, IN 46204
                                           Phone: 317.636.6481 (ext. 271)
                                           Facsimile: 317.636.2593
                                           Email: sgilchrist@cohenandmalad.com




                                         - 34 -
Case 3:21-cv-00009-RLY-MPB Document 1 Filed 01/15/21 Page 35 of 35 PageID #: 35




                                       Joseph G. Sauder
                                       Lori G. Kier
                                       SAUDER SCHELKOPF, LLC
                                       1109 Lancaster Avenue
                                       Berwyn, PA 19312
                                       Phone: 888.711.9975
                                       Facsimile: 610.421.1326
                                       Email: jgs@sstriallawyers.com
                                       Email: lgk@sstriallawyers.com

                                       Attorneys for Plaintiff and
                                       the Putative Class




                                     - 35 -
